Citation Nr: 1641553	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  15-42 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1959 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current tinnitus manifested in service, has continued since service, and is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Tinnitus is considered by VA to be a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Tinnitus - Analysis

The Veteran served in the Air Force.  His military occupational specialty (MOS) was bomb navigation systems mechanic.  The VA has previously found that this MOS was consistent with acoustic trauma.  He is currently in receipt of service connection for bilateral hearing loss.

A November 2009 VA treatment record indicated that the Veteran reported experiencing intermittent ringing in his head, but not his ears, for the past few years. 

In his August 2014 claim, the Veteran stated that he was not aware until that day that tinnitus was a disability.  He stated that he thought it was just a symptom of his hearing loss.

In November 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his tinnitus.  He reported constant bilateral tinnitus of gradual onset, first noted in the 1960s, shortly after discharge.  The VA examiner opined that the Veteran's tinnitus was less likely than not a symptom of his service-connected bilateral hearing loss.  He restated the Veteran's history of acoustic trauma during service and a 2008 traumatic brain injury.  The VA examiner noted that the Veteran's service treatment records did not contain any complaints of tinnitus, and that tinnitus due to noise exposure is expected to be noted at the time of the noise exposure or shortly thereafter.  He also stated that the Veteran had denied having tinnitus during a January 2010 VA evaluation.  The VA examiner did not provide an opinion as to whether the Veteran's current tinnitus was directly related to service.

In his January 2015 Notice of Disagreement, the Veteran stated that if he had denied having tinnitus in the past, it was because he had no idea what the examiner was talking about.  He said that he had previously described his tinnitus symptoms as a hissing noise in his ears.  He stated that it was not until August 2014 that he realized that this symptom was a disability known as tinnitus.  He stated that he suffered tinnitus during service and has continued to suffer tinnitus.

The Veteran is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Based on the Veteran's report during the November 2014 VA examination, the Board finds that the Veteran has a current tinnitus disability.

The Veteran is credible in his reports of first experiencing tinnitus during service and having chronic symptoms since service.  The Board also finds the Veteran's explanations of why he previously denied having tinnitus to be credible.

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the competent evidence is at least in equipoise on the question of whether the Veteran's current tinnitus is related to his service.  Evidence against a finding that the Veteran's tinnitus is related to service is the November 2014 VA examination report.  Evidence in support of a finding that the Veteran's tinnitus is related to service includes the Veteran's competent and credible statements regarding manifestation of tinnitus during service and chronicity since service.  Given that the evidence is at least in equipoise, with consideration of the benefit-of-the-doubt rule, the Board will resolve reasonable doubt to find that the Veteran's current tinnitus is related to his service.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.


ORDER

Service connection for tinnitus is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


